Citation Nr: 0211925	
Decision Date: 09/13/02    Archive Date: 09/19/02

DOCKET NO.  00-17 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
right knee replacement.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left foot 
disorder as secondary to service-connected right knee 
replacement and if so, whether the claim should be granted.

3.  Entitlement to service connection for left knee 
replacement as secondary to service-connected right knee 
replacement.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and witness C. P.


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from June 1959 to June 1962.

Initially, the Board of Veterans' Appeals (Board) notes that 
the original claim on appeal sought an evaluation in excess 
of 30 percent for the veteran's right knee replacement, and 
thereafter, an October 2001 supplemental statement of the 
case assigned a separate 10 percent evaluation for 
instability of the right knee pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2001).  The veteran has continued his 
appeal.

The Board further notes that its review of the record 
reflects that the issue of entitlement to service connection 
for a left foot disorder as secondary to the veteran's right 
knee disability was addressed and denied by a November 1978 
Board decision and subsequent rating decisions that were not 
appealed.  In view of a previous denial of this issue by the 
Board, the Board has deemed it appropriate to consider, as it 
is required to do under Barnett v. Brown, 83 F.3d 1380 
(Fed.Cir. 1996), whether new and material evidence has been 
submitted since the Board's decision in November 1978.  In 
this regard, the evidence submitted includes medical opinion 
evidence squarely directed at the issue of whether the right 
knee disability is connected with a left foot disorder and 
the veteran has been provided with the applicable standards 
for new and material evidence found in 38 C.F.R. § 3.156 
(2001).  Thus, the Board concludes that new and material 
evidence has been submitted to reopen the claim for service 
connection for left foot disorder as secondary to the 
veteran's right knee replacement, and it will proceed to 
address this issue concurrently with the issue of entitlement 
to service connection for left knee replacement as secondary 
to the veteran's right knee disorder.

As to the issue of entitlement to service connection for a 
left foot disorder as secondary to the right knee 
replacement, the Board further notes that in its October 2001 
supplemental statement of the case, the regional office (RO) 
specifically indicated that it was not addressing the issue 
of direct service connection for a foot disorder at that time 
and would be subsequently furnishing the veteran with a 
separate statement of the case.  Accordingly, the Board finds 
that while the veteran did provide a Department of Veterans 
Affairs (VA) Form 9 following issuance of the October 2001 
supplemental statement of the case, based on the RO's 
statements, the Board is precluded from exercising current 
jurisdiction over the issue of entitlement to service 
connection for a left foot disorder on a direct basis.


FINDINGS OF FACT

1.  The veteran's right knee replacement is manifested by 
weakness, difficulty with motion, and pain associated with 
weight bearing that requires the daily wearing of a hinged 
brace and that together more nearly approximate chronic 
residuals consisting of severe painful motion or weakness in 
the affected extremity.

2.  The veteran's left foot disorder is not causally related 
to his service-connected right knee replacement.

3.  The veteran's left knee replacement is not causally 
related to his service-connected right knee replacement.






CONCLUSIONS OF LAW

1.  The schedular criteria for a 60 percent, but not higher, 
rating for right knee replacement have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.7, 
4.71a, Diagnostic Code 5055 (2001).  

2.  The veteran's left foot disorder is not due to or the 
proximate result of service-connected disability.  
38 U.S.C.A. § 1131 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.310 (2001).

3.  The veteran's left knee replacement is not due to or the 
proximate result of service-connected disability.  
38 U.S.C.A. § 1131 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.310 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that this matter has already 
been developed pursuant to the guidelines established in the 
recently enacted Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. § 5103A (West Supp. 2001) (VCAA).  In this 
regard, the veteran has been provided with VA examination to 
ascertain the current status of his right knee replacement 
and the record otherwise contains various pertinent treatment 
records that further enable the Board to properly assess the 
extent of the veteran's service-connected disability.  In 
addition, with respect to the veteran's secondary service 
connection claims, the Board has already obtained relevant 
medical opinion and associated that opinion with the claims 
folder.  The veteran has also provided an opinion of someone 
with medical expertise at the time of his recent hearing 
before the Board in June 2002, and it is therefore clear that 
the veteran was aware of the type of evidence necessary to 
support his claim and took the steps he believed were 
necessary to obtain that evidence.  The Board also notes that 
it was the veteran's view at the hearing that despite certain 
opinions offered by his proffered expert, he did not contend 
that either his left knee or foot disorders were causally 
related to his right knee replacement, but rather that such 
disability originated in service (transcript (T.) at p. 23).  

Despite the veteran's above-noted testimony, without a clear 
withdrawal of the issues of secondary service connection, the 
Board finds that it is required to address these issues on 
the merits.  The Board does find, however, that such 
statements clearly reflect that the claims for service 
connection on a secondary basis are developed as much as the 
veteran desires them to be, and that any delay for further 
development as to these issues would be unnecessary and 
unwarranted.  Quartuccio v. Principi, No. 01-997 (U.S. Vet. 
App. June 19, 2002). 


I.  Entitlement to an Evaluation in Excess of 30 percent for 
Right Knee Replacement

VA outpatient treatment records for the period of October 
1998 to March 1999 reflect that in October 1998, the veteran 
was evaluated for bilateral knee replacements, the one on the 
right having been performed in May 1998.  At this time, there 
was mild decreased range of motion on the right.  In February 
1999, the veteran continued to report infrapatellar pain, and 
examination revealed no medial/lateral laxity.  The veteran 
complained that the right knee would give way.  In March 
1999, the veteran continued to complain of bilateral knee 
pain.  

An April 1999 rating decision granted temporary 100 percent 
evaluations for hospitalization and convalescence, and 
following a 100 percent rating assigned for one year 
following implantation of the right knee prosthesis, the 
evaluation for this disability was increased to 30 percent, 
effective from August 1, 1999.

VA outpatient records from April 1999 to October 2000 
indicate that in April 1999, the veteran still complained of 
chronic pain associated with his bilateral knee replacements.  
In May 1999, he complained of swelling of the knees.  

A private medical record from May 2000 primarily addresses 
problems the veteran was having with his left knee 
replacement.  However, it does reflect the continued use of a 
brace for the right knee.

VA treatment records from September 2000 indicate an 
assessment of bilateral knee replacement with bilateral 
unstable knees.  

VA joints examination in December 2000 revealed the veteran's 
report that he had been using a right knee brace for the 
previous one to two years.  At this time, the knee would 
click, hurt daily, and swell at least once or twice a week.  
With respect to weakness and fatigability, he related that he 
experienced such symptoms associated with pain and an 
occasional limp on the right that occurred with normal and 
repeated use.  Examination of the right knee revealed some 
tenderness mid medial and mid laterally, with a total knee 
arthroplasty (TKA) scar on the right plus scarring on the 
medical knee and arthroscopic portals.  Cruciate and 
collateral ligaments demonstrated 1+ laxity of the anterior 
cruciate ligament (ACL) and the examiner noted that the 
veteran had some chronic swelling about the knees from his 
total knee replacements.  There was also some patellofemoral 
area rubbing on both knees and range of motion on the right 
knee was from 0 to 125 degrees. The impression included right 
knee with strain, with moderate functional impairment based 
on various factors, including 15 degrees loss of flexion.

A VA pain management clinic record from July 2001 notes that 
the veteran attributed pain primarily from his bilateral knee 
replacement surgeries that had reportedly left the veteran 
with unstable and painful knees.  

A supplemental statement of the case, issued in October 2001, 
granted a separate 10 percent evaluation for right knee 
instability under 38 C.F.R. § 4.71a, Diagnostic Code 5257 
(2001).  

At the veteran's hearing before a member of the Board in June 
2002, the veteran testified that his right knee had gotten 
worse since his surgery (T. at pp. 4-5).  A physician had 
suggested that the veteran wear a brace until laxity in the 
knee had been taken care of (T. at p. 5).  A registered 
nurse, C. P., offered testimony regarding the status of the 
veteran's right knee replacement (T. at p. 6).  C. P. offered 
the opinion that the veteran had a failed knee replacement 
due to the knee's instability, the veteran's difficulty with 
motion, and pain associated with weight bearing (T. at p. 6-
7).  The veteran indicated that the knee brace that he wore 
had hinges on it and prevented the knee from twisting (T. at 
p. 8).  He further related that he had problems with it 
giving way and that it had been recommended that the knee 
replacement be redone (T. at pp. 8-9).  

In view of the veteran's right total knee replacement, the 
veteran was more recently rated under the Diagnostic Code for 
knee replacement (prosthesis), 38 C.F.R. § 4.71a, Diagnostic 
Code 5055 (2001).  This Code indicates that in evaluating a 
knee disorder, chronic residuals consisting of severe painful 
motion or weakness in the affected extremity are required for 
a 60 percent evaluation, and that intermediate degrees of 
residual pain or limitation of motion for an evaluation 
between 30 and 60 percent are to be rated by analogy under 
Diagnostic Codes which are also predicated on limitation of 
motion such as 38 C.F.R. § 4.71a, Diagnostic Code 5261 
(2001).  The Court has held that when a Diagnostic Code 
provides for compensation based solely upon limitation of 
motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 (2001) 
must also be considered, and that examinations upon which the 
rating decisions are based must adequately portray the extent 
of functional loss due to pain "on use or due to flare-
ups."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

The next highest and maximum rating provided under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5055 is 100 percent, which is 
warranted for a period of one year following implantation of 
the prosthesis.  The record reflects that the veteran 
properly received this evaluation for his right knee 
disability.

At this point, the Board would note that while the knee 
replacement has presumably resulted in the removal of some 
arthritic tissue, to the extent that arthritis remains on X-
ray examination as to the right knee, this would not result 
in the possibility of a separate rating for arthritis.  More 
specifically, the Board notes that Section 4.14 of title 38, 
Code of Federal Regulations, states that the evaluation of 
the same disability or manifestation under various diagnoses 
is to be avoided.  See also VAOPGCPREC 23-97 (July 1, 1997).  
The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999, hereafter "the Court") has also indicated that the 
same symptomatology for a particular condition should not be 
evaluated under more than one Diagnostic Code.  Esteban v. 
Brown, 6 Vet. App. 259, 261-62 (1994).  As was noted above, 
Section 4.7 of title 38, Code of Federal Regulations, states 
that, "[w]here there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating."

Following the veteran's right knee replacement and the 
temporary 100 percent evaluation afforded under Diagnostic 
Code 5055, the Board notes that the evaluation for the right 
knee thereafter continued at 30 percent and the RO 
subsequently assigned a separate 10 percent rating for 
instability of the right knee in October 2001, effective from 
April 1999, under 38 C.F.R. § 4.71a, Diagnostic Code 5257 
(2001).  The separate rating assigned is not before the 
Board, however, the Board must consider whether such rating 
prevents a higher rating under Diagnostic Code 5055, based on 
the rule against pyramiding.  38 C.F.R. § 4.14.

In this regard, while the veteran has not been afforded a VA 
joints examination since December 2000, that examination 
revealed that the cruciate and collateral ligaments 
demonstrated 1+ laxity of the anterior cruciate ligament 
(ACL), the examiner further noting that the veteran had some 
chronic swelling about the knees from his total knee 
replacements.  In addition, although the December 2000 
examiner found only moderate functional impairment based, in 
part, on flexion limited by only 15 degrees, there have been 
recent treatment records which, together with the testimony 
of registered nurse, C. P., permits the Board to conclude 
that the veteran's residuals of right knee replacement 
continually include significant weakness, difficulty with 
motion, and pain associated with weight bearing.  In 
addition, it has been consistently demonstrated that the 
veteran is required to wear a hinged knee brace as 
recommended by his physicians to compensate for the laxity in 
the right knee.  

Consequently, giving the veteran the benefit of the doubt, 
while the Board does not find significant objective evidence 
of severe painful motion, it does find significant evidence 
of weakness in the right knee, and on the basis, the Board 
finds that the highest rating of 60 percent under Diagnostic 
Code 5055 is warranted.  The Board further finds that in 
considering whether the separately assigned 10 percent rating 
prohibits the assignment of the 60 percent evaluation under 
Diagnostic Code 5055, the Board has determined that the 
instability compensated by the separate 10 percent rating is 
not the only symptom or manifestation that is a factor in the 
veteran's weak right knee.  Thus, in again construing this 
matter in a light most favorable to the veteran, the Board 
does not find that compensating the veteran for his weakness 
under Diagnostic Code 5055 and instability at a level of 10 
percent under Diagnostic Code 5257 constitutes pyramiding 
under 38 C.F.R. § 4.14.  

The Board further finds that the veteran's pain is clearly 
taken into account with the 60 percent rating and that as the 
veteran is now in receipt of a rating in excess of the 
maximum rating for limitation of leg motion under 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260 and 5261 (2001), further 
consideration of the veteran's pain on motion, is arguably 
now unnecessary.  


II.  Entitlement to Service Connection for a Left Foot 
Disorder and Left Knee Replacement as Secondary to Right Knee 
Replacement

As was noted previously, the Board has found that based on 
the RO's adjudication of the issue of entitlement to service 
connection for a left foot disorder and the contentions of 
the veteran, its consideration of these issues is limited to 
a determination as to whether service connection for a left 
foot and/or left knee replacement is warranted on a secondary 
basis, i.e., whether there is competent medical evidence 
linking the veteran's left foot or left knee replacement to 
the veteran's right knee replacement.

In this regard, while the Board does note the recent 
testimony of registered nurse, C. P., that the veteran's 
right knee disability was causally related to the development 
of both a left foot and left knee disability, the Board does 
not find such opinion to be of significantly high probative 
or persuasive value.  

More specifically, although the Board finds that C. P. is 
certainly able to offer probative evidence regarding symptoms 
and treatment of disorders as was noted above with respect to 
the veteran's right knee replacement, she has not 
demonstrated the kind of training or education necessary to 
casually link one disability to another.  Moreover, the 
record does contain the opinion of a VA examiner who, after 
examining the veteran in December 2000, concluded that there 
was no relationship between the veteran's left foot disorder 
and his right knee condition, and that the veteran's left 
knee disorder was not causally related to the right knee 
disorder.

The Board further notes that while it is not clear whether 
the December 2000 examiner reviewed the claims file in the 
process of reaching his opinions in this matter, as was noted 
earlier, the Board finds that statements of the veteran 
clearly reflect that the claims for service connection on a 
secondary basis have been developed as much as the veteran 
desires them to be, and that any delay to obtain additional 
opinions on these issues is unwarranted.

Accordingly, the Board finds that a preponderance of the 
evidence is against service connection for a left foot 
disorder and left knee replacement as secondary to service-
connected right knee replacement.  








ORDER

A 60 percent rating is granted for right knee replacement, 
subject to the applicable provisions pertinent to the 
disbursement of monetary funds.

The claims for secondary service connection for a left foot 
disorder and left knee replacement are denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

